

Exhibit 10.1
ATLANTIC CAPITAL BANCSHARES, INC.
EXECUTIVE OFFICER LONG TERM INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE APRIL 19, 2018)
Section 1Purpose
The purpose of this Plan is to provide an incentive for each Participant to
improve the Company’s performance using the Performance Metrics set by the
Committee under this Plan to measure such improvement. The Plan is also intended
to align management and shareholder interests; focus Participants on the
achievement of long-term results; support the growth and profitability of the
Company and the Bank; and retain executive talent.
Section 2    Definitions
In addition to other terms defined herein or in an applicable Award Agreement,
the following terms shall have the meanings given:
“Affiliate” means any majority-owned subsidiary or other entity controlled by,
controlling or under common control with the Company, including but not limited
to the Bank.
“Applicable Law” means any applicable laws, rules or regulations, including the
listing or other rules of any applicable stock exchange.
“Award” means a bonus opportunity granted by the Committee to a Participant for
a Bonus Period.
“Award Agreement” means the document which evidences the terms and conditions of
an Award granted to a Participant under this Plan for a Bonus Period. An Award
Agreement may, in the Committee’s discretion, be in the form of (i) an award
certificate and/or (ii) an award agreement used with respect to a Stock Plan, if
and to the extent that the Plan Award, to the extent earned, will be settled in
shares of Common Stock (or cash) issued under the Stock Plan.
“Bank” means Atlantic Capital Bank, N.A., a Georgia banking corporation, and any
successor to such corporation.
“Base Salary” means, unless the Committee determines otherwise, a Participant’s
annual base salary as approved by the Board or the Committee, as in effect on
January 1st of the first year of a Bonus Period.
“Beneficiary” means the individual designated by a Participant on the form
provided for this purpose by the Company to receive the Bonus, if any, payable
on his or her behalf if the Participant dies before his or her Bonus is paid or,
if no individual is so designated or if no individual so designated survives the
Participant, the Participant’s estate.
“Board” means the Board of Directors of the Company.


1

--------------------------------------------------------------------------------




“Bonus” means a bonus, if any, payable under the terms of this Plan.
“Bonus Period” means, unless the Committee determines otherwise, a period of
more than one calendar year, as established by the Committee and as set forth in
an Award Agreement.
“Change in Control” means a “Change in Control” as defined in, and determined in
accordance with the terms of, the 2015 Plan or other applicable Stock Plan (as
determined by the Committee).
“Committee” means the Compensation Committee of the Board (or a subcommittee
thereof) and/or the full Board (or a committee thereof) if and to the extent
that the Board has assumed authority to administer the Plan. It is intended that
Compensation Committee members shall be independent under applicable standards
to the extent required by Applicable Law.
“Company” means Atlantic Capital Bancshares, Inc., a Georgia corporation, and
any successor to such corporation.
“Common Stock” means the Company’s common stock, $1.00 par value, or any
successor securities thereto.
“Disability” means, unless otherwise determined by the Committee or provided in
an Award Agreement, a Participant’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death, or which has lasted or can
be expected to last for a continuous period of not less than 12 months. The
Committee has authority to determine if a Disability has occurred.
“Maximum Bonus Performance Level” means the level of performance which will
result in the payment of the maximum Bonus payable with respect to a particular
Performance Metric or Performance Metrics.
“Participant” means an employee of the Company or an Affiliate of the Company
who is designated as a participant in the Plan by the Committee.
“Plan” means this Atlantic Capital Bancshares, Inc. Executive Officer Long Term
Incentive Plan, as amended and restated effective April 19, 2018, and as it may
be further amended and/or restated from time to time.
“Performance Metric” means a performance-related metric set by the Committee to
measure the performance on which a Bonus (or portion thereof) under this Plan
will be based.
“Retirement” means, unless otherwise determined by the Committee or provided in
an Award Agreement, a Participant’s retirement pursuant to the terms of the
Company’s retirement policy for executives if the Committee and the Participant
consent to such retirement. For clarity, “Retirement” shall be defined as
provided under the Stock Plan or applicable Stock Plan award agreement if and to
the extent an Award is settled in shares of Common Stock.


2

--------------------------------------------------------------------------------




“Stock Plan” means the Atlantic Capital Bancshares, Inc. 2015 Stock Incentive
Plan (the “2015 Plan”), the Atlantic Capital Bancshares, Inc. 2006 Stock
Incentive Plan (the “2006 Plan”), or any successor plan, in each case as amended
and/or restated.
“Threshold Bonus Performance Level” means the minimum level of performance which
must be attained to result in the payment of any Bonus with respect to a
particular Performance Metric or Performance Metrics.
Section 3    Performance Metrics; Eligibility
3.1    General. The Committee shall select the employees of the Company or any
Affiliate who shall be eligible to participate in the Plan. The Bonus, if any,
payable to a Participant for a Bonus Period shall be based on the extent to
which the Committee determines in its discretion that a Performance Metric, or
the Performance Metrics, applicable to a Participant is, or are, met for a Bonus
Period.
3.2    Performance Metrics; Bonus Periods. The Committee shall set the
Performance Metric, or the Performance Metrics, for each Participant for each
Bonus Period. The Committee may set a Performance Metric based on individual
performance, business unit, division or similar performance or Company-wide
performance or any combination of individual, business unit, division (or
similar) or Company-wide performance metrics. Performance Metrics may be
established at such levels and on such terms as the Committee may determine, in
its discretion, including but in no way limited to on an absolute basis, in
relation to performance in a prior period, relative to one or more peer (or
similar) group companies or indices, on a per share and/or share per capita
basis, on a pre-tax or after-tax basis and/or any combination thereof. The
Committee acting in its discretion shall determine at the end of each Bonus
Period the level of performance achieved with respect to each Performance Metric
for such Bonus Period. The Committee shall establish each Bonus Period. In the
Committee’s discretion, and subject to Applicable Law, a Participant who is
employed by the Company or an Affiliate, or selected to participate in the Plan,
for only a portion of a Bonus Period may be eligible for payment of a pro rata
Bonus, if and to the extent the Bonus is otherwise earned, based on a fraction,
the numerator of which will be the number of full calendar months that the
Participant was employed by the Company or an Affiliate or selected to
participate in the Plan (as determined by the Committee), and the denominator or
which will be the number of full calendar months in the Bonus Period, or may be
eligible on such other bases as may be determined by the Committee (taking into
account any Code Section 162(m) considerations if and to the extent applicable).
3.3    Threshold Bonus Performance Level and Maximum Bonus Performance Level.
The Committee shall establish a Threshold Bonus Performance Level for each
Performance Metric, and no Bonus payment will be made with respect to that
Performance Metric if the Threshold Bonus Performance Level is not achieved. The
Committee shall also establish a Maximum Bonus Performance Level for each
Performance Metric, and no additional Bonus payment will be made for that
Performance Metric for performance which exceeds the Maximum Bonus Performance
Level. The Committee in its discretion may also establish additional performance
levels.




3

--------------------------------------------------------------------------------




Section 4    Bonus Computation
4.1    General. Except as expressly provided in an Award Agreement, no Bonus
will be payable to a Participant under this Plan unless the performance with
respect to a Performance Metric set for the Participant equals or exceeds the
Threshold Bonus Performance Level for that Performance Metric, as determined by
the Committee.
4.2    Bonus. A Participant’s Bonus opportunity, if any, under this Plan may be
expressed as a percentage of his or her Base Salary, a fixed dollar amount, a
fixed number of shares of Common Stock or upon such other bases as may be
determined by the Committee. The Committee shall determine if and to the extent
that a Participant has earned a Bonus for any Bonus Period.
4.3    Bonus Break-Points. The Committee may establish at its discretion
break-points regarding amounts payable as a Bonus for performance at any level
between the Threshold Bonus Performance Level and the Maximum Bonus Performance
Level for a Performance Metric as the Committee deems appropriate under the
circumstances so that the Bonus, if any, payable to a Participant with respect
to such Performance Metric is computed on a basis other than a straight-line
interpolation between performance at the Threshold Bonus Performance Level and
performance at the Maximum Bonus Performance Level. If no such break-points are
established (and unless the Committee determines otherwise), then the amount of
any Bonus based on performance at any level between the Threshold Bonus
Performance Level and the Maximum Bonus Performance Level for any Performance
Metric shall be determined by interpolation.
Section 5    Bonus Payments
5.1    Conditions to Payment.
(a)    General Rule. A Participant will be eligible for the payment of a Bonus,
if any, determined under Section 4 if he or she is employed by the Company or an
Affiliate on the date the Bonus is paid (unless the Committee determines
otherwise). Subject to Section 5.1(b) (and unless the Committee determines
otherwise), a Participant will forfeit any right to the payment of any Bonus
under this Plan if his or her employment with the Company or an Affiliate
terminates for any reason whatsoever before the date the Bonus is paid.
(b)    Special Rules for Certain Terminations. A Participant whose employment
with the Company or an Affiliate is terminated at any time before the date a
Bonus is paid nevertheless may, in the Committee’s discretion, be eligible for
the payment of such Bonus (or a portion thereof) if his or her employment is
terminated as a result of his or her Death, Disability or Retirement or is
terminated under other circumstances which the Committee in its discretion
determines is comparable to such types of terminations; provided, however, that,
(i) the Bonus shall be paid only if and to the extent that the Bonus is
otherwise deemed earned; and (ii) if a Participant’s employment so terminates
before the end of the Bonus Period, the Bonus which would have been payable to,
or on behalf of, such Participant (if he or she had been employed by the Company
or an Affiliate on the date the Bonus was paid) will be pro-rated using a
fraction, the numerator of which will be the number of full calendar months he
or she was employed by the Company or an Affiliate during the Bonus Period and
the denominator of which will be the number of full calendar months in the


4

--------------------------------------------------------------------------------




Bonus Period, or such Bonus shall be determined on such other bases as the
Committee may determine to be appropriate (taking into account any Code Section
162(m) considerations if and to the extent applicable).
5.2    Time and Form of Payment.
(a)    Time. Any Bonus payable under this Plan will be paid at such time as the
Committee in its discretion determines that payment will be made; provided,
however, that payment will (subject to Section 5, Section 6 and Section 8) be
made no earlier than January 1 of the calendar year immediately following the
end of the calendar year in which the Bonus Period ends and no later than March
15 of such immediately following calendar year (or otherwise in a manner
intended to be exempt from, or to comply with, Code Section 409A).
(b)    Form. A Bonus at the discretion of the Committee may be paid to, or on
behalf of, a Participant in a lump sum in cash or in Common Stock or in any
combination of cash and Common Stock. The Committee shall have the discretion to
decide whether a particular Participant will be paid in Common Stock or in cash,
or in a combination of Common Stock and cash, and the Committee shall have the
discretion to make one decision with respect to one Participant or Beneficiary
and a different decision with respect to another Participant or Beneficiary. If
payment is made in Common Stock, the value of the Common Stock, or the process
to determine such value, will be determined by the Committee. Any shares of
Common Stock issued under the Plan shall be issued under the 2006 Plan, the 2015
Plan or other applicable Stock Plan (as determined by the Committee). No shares
of Common Stock will be issued under this Plan. Payments made in cash may, in
the Committee’s sole discretion, be made in the form of Cash-Based Awards under
the 2015 Plan or other applicable Stock Plan. Any shares of Common Stock or
other benefit earned under this Plan and distributed under the 2006 Plan, the
2015 Plan or other applicable Stock Plan shall be subject to the terms and
conditions of such Stock Plan and related award agreements or award
certificates.
5.3    Beneficiary. If a Participant dies before the payment of his or her
Bonus, the Bonus will be paid on the Participant’s behalf to his or her
Beneficiary.
5.4    Tax Withholdings. The payment of any Bonus under this Plan will be made
subject to applicable tax withholdings which may be made from a Bonus or
deducted from a Participant’s other compensation. Any Bonuses paid in the form
of shares of Common Stock shall be further subject to the withholding provisions
of the applicable Stock Plan and/or award agreement.
5.5    Source of Funds. Any cash payment made under this Plan will be made from
the Company’s general assets.
5.6    Creditor Status. A Participant’s status as a creditor of the Company with
respect to a claim for a Bonus under this Plan will be no higher than the status
of a general and unsecured creditor of the Company. Nothing in the Plan or
related Award Agreement shall be deemed to create any fiduciary relationship
between the Company and a Participant or any other person.


Section 6    Change in Control


5

--------------------------------------------------------------------------------




In the event of a Change in Control, the Committee (as constituted immediately
prior to the Change in Control) shall, in its sole discretion, determine whether
and to what extent the Performance Metrics have been met or shall be deemed to
have been met with respect to Bonus Periods in effect for the year in which the
Change in Control occurs and for any completed Bonus Period for which a
determination has not yet been made regarding the extent, if any, to which
Bonuses have been earned; provided, however, that, in the event any such Bonuses
are settled in shares of Common Stock (or cash) issued under a Stock Plan, such
Bonuses shall be subject to the terms of the relevant Stock Plan and applicable
award agreement.
Section 7    Operation and Administration
The Committee acting in its discretion will be responsible for the operation and
administration of this Plan, and the Committee in connection with the exercise
of such discretion may interpret any provision which the Committee deems
ambiguous, may cure any provision which the Committee deems defective and may
take any other action which the Committee deems necessary or appropriate under
the circumstances, including but not limited to making exceptions to the express
terms of this Plan when called for under the terms of an employment or other
agreement between the Company and a Participant. All determinations and
calculations required under this Plan shall be made by the Committee and shall
be binding on the Company, on each Participant and Beneficiary and on each other
person who has an interest in such determination or calculation. The Committee
may in its discretion delegate to the Chief Executive Officer or other officers
ministerial or other administrative authority under the Plan, subject to the
requirements of Applicable Law and the terms and conditions established by the
Committee.
Section 8    Amendment and Termination
The Plan may be amended, suspended and/or terminated at any time by the Board;
provided that (i) approval of an amendment to the Plan by the shareholders of
the Company shall be required if and to the extent that shareholder approval is
required by Applicable Law; and (ii) amendment or termination of the Plan shall
not, without the consent of a Participant with respect to Bonus award
opportunities which are outstanding at the time of such amendment or
termination, be made if such action would materially adversely affect the rights
of the Participant with respect to such outstanding Bonus award opportunities.
For clarification, and without limiting the effect of the preceding, with
respect to Bonus award opportunities which were outstanding prior to April 19,
2018 (the date of the amendment and restatement of the Plan), Participant
consent shall be required if such amendments would materially adversely affect a
Participant’s rights with respect to such Bonus award opportunities.
Notwithstanding the other provisions of this Section 8, the Committee shall have
unilateral authority to amend the Plan (or any Bonus or Award Agreement) to the
extent necessary to comply with Applicable Law or changes in Applicable Law.
Section 9    Miscellaneous
9.1    Governing Law. This Plan shall be governed by and construed in accordance
with the laws of the State of Georgia without regard to the conflict of laws
provisions of any state, and in accordance with any applicable laws of the
United States.


6

--------------------------------------------------------------------------------




9.2    Successors. This Plan shall be binding on the Company, any successor to
the Company (whether by contract or by operation of law) and on any Participant
or Beneficiary of a Participant and on any other person who might have an
interest in any Bonus.
9.3    Right of Offset. The Company shall have the right (subject to any Code
Section 409A considerations) to reduce any Bonus otherwise payable under this
Plan to, or on behalf of, any Participant by the amount of any obligation which
the Participant has to the Company or any Affiliate of the Company that is or
has become due and payable to the Company or such Affiliate.
9.4    No Assignment. A Participant shall not have the right to alienate or
otherwise transfer or assign any interest in any Bonus to any person whomsoever
absent the express written consent of the Committee, and any attempt to do so
absent such express written consent shall be null and void ab initio.
9.5    Headings. The headings to sections of this Plan are solely for the
convenience of the reader and shall not be taken into account in the
construction or interpretation of this Plan.
9.6    Code Section 162(m). At the Committee’s discretion, and to the extent
provided under Applicable Law, Bonuses earned under this Plan and payable under
the 2015 Plan or other Stock Plan may be structured as qualified
performance-based awards intended to comply with the deduction exception under
Code Section 162(m). In such event, such Bonuses shall be subject to the terms
and conditions applicable to awards intended to qualify for the
performance-based compensation exception under the 2015 Plan or other Stock
Plan, or as may otherwise be imposed under Code Section 162(m) and related
regulations. Notwithstanding the foregoing, nothing in the Plan or any Stock
Plan shall require that Bonuses payable under the Plan be structured to comply
with Code Section 162(m), and the Committee shall have full discretion to grant
Bonuses that are not intended to comply with Code Section 162(m).
9.7    Compliance with Applicable Law. The Company may impose such restrictions
on any benefits provided under the Plan as may be required under Applicable Law.
Notwithstanding any other Plan provision to the contrary, the Company shall not
be obligated to make any distribution of benefits or take any other action
unless such distribution or action is in compliance with Applicable Law.
9.8    Compliance with Recoupment, Ownership and Other Policies or Agreements.
Notwithstanding anything in the Plan to the contrary, the Committee may, at any
time, in its discretion provide that benefits payable under the Plan shall be
forfeited and/or recouped if the Participant, during employment or service or
following termination of employment or service for any reason, engages in
certain specified conduct, including but not limited to violation of policies of
the Company or an Affiliate, breach of non-solicitation, noncompetition,
confidentiality or other restrictive covenants, or other conduct by the
Participant that is determined by the Administrator to be detrimental to the
business or reputation of the Company or any Affiliate. In addition, without
limiting the effect of the foregoing, as a condition to participation in the
Plan and receipt or retention of any benefit under the Plan, the Committee may,
at any time, require that a Participant agree to abide by any equity retention
policy, stock ownership guidelines, compensation recovery policy and/or other
policies adopted by the Company or an Affiliate, each as in effect from time to
time and to the extent applicable to the Participant. Further, each Participant
shall be subject to such


7

--------------------------------------------------------------------------------




compensation recovery, recoupment, forfeiture or other similar provisions as may
apply under Applicable Law.
9.9    Adjustments. The Committee shall have authority to adjust or modify the
terms of the Plan, Bonuses and/or Performance Metrics due to extraordinary
items, transactions, events or developments, or in recognition of other unusual,
nonrecurring or infrequent events affecting the Company or the financial
statements of the Company, or in response to changes in Applicable Law or
accounting principles, subject to the requirements of Applicable Law.
9.10    Code Section 409A. Notwithstanding any other provision in the Plan to
the contrary, if and to the extent that Code Section 409A is deemed to apply to
the Plan or any benefit under the Plan, it is the general intention of the
Company that the Plan and any such benefit shall, to the extent practicable, be
construed in accordance therewith. Deferrals pursuant to an award otherwise
exempt from Code Section 409A in a manner that would cause Code Section 409A to
apply shall not be permitted unless such deferrals are permitted by the
Committee and structured to be in compliance with or exempt from Code Section
409A. Without in any way limiting the effect of the foregoing, (i) in the event
that Code Section 409A requires that any special terms, provision or conditions
be included in the Plan, then such terms, provisions and conditions shall, to
the extent practicable, be deemed to be made a part of the Plan, and (ii) terms
used in the Plan shall be construed in accordance with Code Section 409A if and
to the extent required. Further, in the event that the Plan or any benefit shall
be deemed not to comply with Code Section 409A, then neither the Company, the
Bank, the Board, the Committee nor its or their designees or agents shall be
liable to any participant or other persons for actions, decisions or
determinations made in good faith. Notwithstanding any provision to the contrary
in the Plan, if a Participant is deemed on the date of his or her “separation
from service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)),
then with regard to any payment that is required to be delayed pursuant to Code
Section 409A(a)(2)(B), the portion, if any, of such payment so required to be
delayed shall not be made prior to the earlier of (i) the expiration of the six
(6)-month period measured from the date of his or her “separation from service,”
or (ii) the date of his or her death (the “Delay Period”). Upon the expiration
of the Delay Period, all payments delayed pursuant to this Section shall be paid
to the Participant or his Beneficiary in a lump sum (with such payments made
following the expiration of the six (6)‑month period to be made in the seventh
month following the separation from service), and any remaining payments shall
be made as provided in the Plan and/or Award Agreement and in a manner in
accordance with (or exempt from) Code Section 409A. Whenever payments under the
Plan are to be made in installments, each such installment shall be deemed to be
a separate payment for purposes of Code Section 409A.
[Signature Page to Follow]


8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Board of Directors of Atlantic Capital Bancshares, Inc.
has caused a duly authorized officer to execute this Plan on its behalf to
evidence its approval of this Plan.
Atlantic Capital Bancshares, Inc.
By: /s/ Douglas L. Williams
Name: Douglas L. Williams
Title: President & Chief Executive Officer
Plan initially approved: April 18, 2012
Plan amended and restated October 20, 2016 to be effective: January 1, 2017
Plan further amended and restated April 19, 2018


9